                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 1 of 29



                      1   BAKER BOTTS L.L.P.
                          Kurt M. Pankratz (SBN 24013291) (Pro Hac Vice)
                      2   kurt.pankratz@bakerbotts.com
                          Chad C. Walters (SBN 24034730) (Pro Hac Vice)
                      3   chad.walters@bakerbotts.com
                          James Williams (SBN 24075284) (Pro Hac Vice)
                      4
                          james.williams@bakerbotts.com
                      5   Harrison Rich (SBN 24083730) (Pro Hac Vice)
                          harrison.rich@bakerbotts.com
                      6   Clarke Stavinoha (SBN 24093198) (Pro Hac Vice)
                          clarke.stavinoha@bakerbotts.com
                      7   Morgan Grissum (SBN 24084387) (Pro Hac Vice)
                          morgan.grissum@bakerbotts.com
                      8   Bryan Parrish (SBN 24089039) (Pro Hac Vice)
                          bryan.parrish@bakerbotts.com
                      9   Casey L. Shomaker (SBN 24110359) (Pro Hac Vice)
                     10   casey.shomaker@bakerbotts.com
                          2001 Ross Avenue, Suite 900
                     11   Dallas, TX 75201
BAKER BOTTS L.L.P.




                          Telephone: (214) 953-6500
                     12   Facsimile: (214) 953-6503

                     13   Wayne O. Stacy (SBN 341579)
                          wayne.stacy@bakerbotts.com
                     14   101 California Street, Suite 3600
                          San Francisco, CA 94111
                     15   Tel: (415) 291-6206
                          Fax: (415) 291-6306
                     16
                          Jennifer C. Tempesta (SBN 4397089) (Pro Hac Vice)
                     17   jennifer.tempesta@bakerbotts.com
                          30 Rockefeller Plaza
                     18   New York, NY 10112
                          Tel: (212) 408-2500
                     19   Fax: (212) 408-2501
                     20   Attorneys for Plaintiff
                          SYMANTEC CORPORATION
                     21
                                                          UNITED STATES DISTRICT COURT
                     22                  NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO
                     23   SYMANTEC CORPORATION,                            Case No. 3:17-CV-04426-JST
                     24                      Plaintiff,                    SYMANTEC’S OBJECTIONS TO
                                                                           ZSCALER’S NOTICE OF DEPOSITION TO
                     25          vs.
                                                                           SYMANTEC
                     26   ZSCALER, INC,
                                                                           Judge: Hon. Jon S. Tigar
                     27                      Defendant.
                                                                           Trial Date: June 15, 2020
                     28
                                           Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                               Case: 3:17-cv-04426-JST
                            Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 2 of 29


                                 SYMANTEC’S OBJECTIONS TO ZSCALER’S NOTICE OF DEPOSITION TO
                      1                                 SYMANTEC
                      2              PLEASE TAKE NOTICE THAT, pursuant to Rules 26 and 30 of the Federal Rules of Civil
                      3   Procedure and the rules and orders of this Court, Plaintiff Symantec Corporation (“Symantec”)
                      4   provides the following objections to Defendant’s Notice of Deposition. Without regard to objections
                      5   made in the General Objections and the objections to particular deposition topics, Symantec reserves
                      6   the right to make any appropriate objections at any deposition, hearing, or trial in this matter.
                      7                                          GENERAL OBJECTIONS

                      8              The following General Objections apply to each and every topic propounded by Zscaler and
                      9   are incorporated by reference into each of the following specific responses as if set forth in full
                     10
                          therein.
                     11
BAKER BOTTS L.L.P.




                                     1.     Symantec objects to each definition and deposition topic to the extent that it is vague,
                     12
                          ambiguous, overbroad, unduly burdensome, incomprehensible, compound, duplicative, and
                     13
                          cumulative, fails to identify the documents sought with reasonable particularity, calls for
                     14
                          speculation, or seeks information and/or documents that are not relevant.
                     15

                     16              2.     Symantec objects to each definition and deposition topic to the extent it calls for the

                     17   production of information protected from disclosure by the attorney-client privilege, the attorney

                     18   work product doctrine, Federal Rule of Civil Procedure 26(b)(3)-(4), or any other applicable

                     19   privileges, protections, or immunities. Such information or documents will not be provided, and any
                     20   inadvertent disclosure thereof shall not be deemed a waiver of any privilege, work product, or other
                     21
                          protection that may apply with respect to such information or documents.
                     22
                                     3.     Symantec objects to each definition and deposition topic to the extent it seeks
                     23
                          information or documents that are subject to an obligation of confidentiality owed to a third party, or
                     24
                          the disclosure of which is restricted by any law, order, or regulation, or is otherwise protected by
                     25
                          third parties’ rights to privacy. Symantec is not authorized and cannot waive these confidentiality or
                     26

                     27   privacy rights. Such information will not be provided unless the terms of the obligation have been

                     28
                                                                                1
                                               Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                   Case: 3:17-cv-04426-JST
                            Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 3 of 29


                          satisfied to permit its production.
                      1
                                   4.       Symantec objects to each definition and deposition topic to the extent it purports to
                      2

                      3   impose any obligation to obtain or provide information or documents that are not within Symantec’s

                      4   possession, custody, or control. Symantec further objects to the extent any deposition topic seeks

                      5   information not discernible by Symantec after a reasonably diligent investigation. An objection on

                      6   this ground does not constitute a representation or admission that such information or documents do,
                      7   in fact, exist.
                      8
                                   5.       Symantec objects to each definition and deposition topic to the extent that it seeks
                      9
                          information or documents that are already in Zscaler’s possession, custody, or control.
                     10
                                   6.       Symantec objects to each definition and deposition topic to the extent it purports to
                     11
BAKER BOTTS L.L.P.




                          place an obligation on Symantec to obtain information or documents that are as readily available to
                     12
                          Zscaler as they are to Symantec, or for which the burden of obtaining the information or documents
                     13

                     14   is substantially the same for Zscaler as it is for Symantec.

                     15            7.       Symantec objects to each definition and deposition topic to the extent it seeks

                     16   information or documents available through public sources or already known to Zscaler.
                     17            8.       Symantec objects to each definition and deposition topic to the extent that it calls for
                     18
                          a legal opinion or conclusion.
                     19
                                   9.       Symantec objects to each definition and deposition topic to the extent it calls
                     20
                          disclosure or discovery of information or documents to the extent such disclosure or discovery is
                     21
                          premature under the Court’s discovery orders.
                     22
                                   10.      Symantec objects to each definition and deposition topic to the extent it seeks to
                     23

                     24   impose obligations or burdens on Symantec beyond those permitted by the Federal Rules of Civil

                     25   Procedure, the Local Rules of the United States District Court for the Northern District of California,

                     26   the Court’s discovery and scheduling order(s), or any other applicable rules. Symantec will respond

                     27   to each deposition topic only to the extent required by these rules.
                     28
                                                                                2
                                              Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                  Case: 3:17-cv-04426-JST
                            Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 4 of 29


                                  11.     Symantec objects to each definition and deposition topic to the extent that it
                      1
                          improperly seeks to shift the burden of proof on any issue from Zscaler to Symantec.
                      2

                      3           12.     Symantec objects to each definition and deposition topic to the extent that it is not

                      4   reasonably limited in time or scope, including without limitation, geographic scope.

                      5           13.     Symantec objects to each definition and deposition topic to the extent it seeks

                      6   confidential, proprietary, and/or trade secret information pertaining to Symantec, its business, or
                      7   third parties. Such information will be provided subject to the Protective Order entered in this case.
                      8
                                  14.     Symantec objects to each definition and deposition topic on the ground that
                      9
                          discovery is continuing in this action and Symantec has not completed its factual investigation.
                     10
                          Accordingly, without asserting an obligation to do so, and without waiving the objections asserted
                     11
BAKER BOTTS L.L.P.




                          herein, Symantec reserves the right to amend or supplement its responses as and when additional
                     12
                          information is discovered. Additionally, because Symantec’s responses are based on information
                     13

                     14   that it has identified as the date of deposition, they do not preclude Symantec from relying on facts

                     15   or documents discovered or generated pursuant to subsequent investigation and discovery.

                     16           15.     The information provided by Symantec is in no way to be construed as an admission
                     17   by Symantec that any information is relevant or admissible in any proceeding related to this action.
                     18
                                  16.     Any objection by Symantec does not constitute a representation or admission that
                     19
                          responsive information does in fact exist or is known to Symantec.
                     20
                                  17.     Symantec objects to each definition and deposition topic to the extent it incorporates
                     21
                          argumentative and conclusory definitions. By providing a response, Symantec does not admit or
                     22
                          acquiesce to the accuracy of any such definition, and Symantec reserves its right to object to any
                     23

                     24   such definition, and to advance a factual or legal position that controverts Zscaler’s argumentative or

                     25   conclusory definitions.

                     26           18.     Symantec objects to Zscaler’s “Definitions” to the extent that such definitions

                     27   purport to enlarge, expand, or alter in any way the plain meaning and scope of any specific
                     28
                                                                              3
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                            Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 5 of 29


                          deposition topic where such enlargement, expansion, or alteration renders said deposition topic
                      1
                          vague, ambiguous, overbroad, unduly burdensome, harassing, incomprehensible, and seeking
                      2

                      3   information that is not relevant.

                      4           19.     Symantec objects to each definition and deposition topic as vague, ambiguous, and

                      5   overbroad to the extent that it purports to define words or phrases in a manner that differs from their

                      6   ordinary or commonly understood meaning, or to include more than their commonly understood
                      7   definitions. To the extent practical, Symantec shall apply a reasonable interpretation to the
                      8
                          deposition topics and definitions that is consistent with the ordinary meaning of their terms.
                      9
                                  20.     Symantec objects to the definition and use of the term “Symantec,” and any
                     10
                          deposition topics incorporating this term, to the extent that Zscaler’s definition is overbroad, unduly
                     11
BAKER BOTTS L.L.P.




                          burdensome, vague, and ambiguous. Symantec will provide responses exclusively on its own behalf
                     12
                          and does not purport to speak for other entities.
                     13

                     14           21.     Symantec objects to the definition and use of the term “Documents,” and any

                     15   deposition topics incorporating this term, to the extent that Zscaler’s definition is overbroad, unduly

                     16   burdensome, vague, and ambiguous. Symantec specifically objects to the phrase “whether or not
                     17   claimed to be privileged or confidential by any person.” Symantec understands “Documents” to
                     18
                          include all documents as broadly defined in Rule 34 of the Federal Rules of Civil Procedure,
                     19
                          whether printed, recorded, microfilmed, stored electronically, or optically, reproduced by any
                     20
                          process, written or produced by hand, or recorded in any other way.
                     21
                                  22.     Symantec objects to the definition of “Other Products” as overbroad, unduly
                     22
                          burdensome, vague, and ambiguous.
                     23

                     24           23.     Symantec objects to the definition of “Communications” as overbroad, unduly

                     25   burdensome, vague, and ambiguous.

                     26

                     27

                     28
                                                                              4
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                            Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 6 of 29


                                   24.      Symantec objects to the phrase “[t]he use of a verb in any tense shall be construed as
                      1
                          the use of the verb in all other tenses” as overbroad, unduly burdensome, vague, and ambiguous.
                      2

                      3   Symantec will construe each use of a verb in the tense it was used.

                      4            25.      Symantec’s responses to each deposition topic are without waiver or limitation of its

                      5   right to object to the use of any information or documents referenced or contained therein, on

                      6   grounds of competency, relevancy, materiality, privilege, admissibility as evidence for any purpose,
                      7   or any other ground, in any subsequent proceeding or hearing in, or the trial of, this or any other
                      8
                          action. Each response will be without prejudice to, or waiver of, any objection Symantec may make
                      9
                          to any future use of such information. Symantec likewise reserves the right to object to other
                     10
                          discovery procedures involving or relating to the subject of any information or documents produced
                     11
BAKER BOTTS L.L.P.




                          pursuant to the deposition.
                     12
                                   26.      Each objection to each deposition topic incorporates by reference, is made subject to,
                     13

                     14   and does not waive, the General Objections regardless of whether some, none, or all of the

                     15   objections are expressly stated. The responses and objections are based on information presently

                     16   available, and Symantec reserves the right to amend, supplement, correct, or clarify any information
                     17   obtained pursuant to the deposition as new or additional information is obtained, and to impose
                     18
                          additional objections or move for an appropriate protective order if deemed necessary.
                     19
                                   27.      A statement pursuant to the deposition that Symantec’s document production may
                     20
                          contain responsive information does not mean that any documents containing such information do,
                     21
                          in fact, exist.
                     22
                                                                 SPECIFIC OBJECTIONS
                     23

                     24   TOPIC NO. 1:

                     25            The conception and reduction to practice of the alleged inventions claimed in the Patents-in-

                     26   Suit, including the respective roles and contributions of each named inventor and any other person in

                     27   the conception and reduction to practice of the alleged inventions.
                     28
                                                                               5
                                              Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                  Case: 3:17-cv-04426-JST
                            Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 7 of 29


                          OBJECTIONS TO TOPIC NO. 1:
                      1
                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                      2

                      3   to this deposition topic as overbroad and unduly burdensome to the extent that it seeks information

                      4   that is not in Symantec’s possession, custody, or control. Symantec further objects to this deposition

                      5   topic to the extent that it seeks information protected by the attorney-client privilege, work product

                      6   doctrine, or any other applicable exemption from discovery. Symantec further objects to this
                      7   deposition topic to the extent it calls for a legal conclusion. Symantec further objects to this
                      8
                          deposition topic to the extent it calls for premature discovery of its expert’s opinions concerning
                      9
                          validity. Any facts discovered or opinions developed by Symantec’s experts will be disclosed in
                     10
                          accordance with the Court’s discovery orders. Subject to and without waiving the General and
                     11
BAKER BOTTS L.L.P.




                          Specific Objections, Symantec will designate a witness or witnesses to testify on its behalf about
                     12
                          responsive, non-privileged information known or reasonably available to Symantec.
                     13

                     14   TOPIC NO. 2:

                     15           The documents identified and produced by Symantec pursuant to Patent Local Rule 3-2(b).

                     16   OBJECTIONS TO TOPIC NO. 2:
                     17           Symantec incorporates each of its General Objections by reference herein. Subject to and
                     18
                          without waiving the General Objections, Symantec will designate a witness or witnesses to testify on
                     19
                          its behalf about responsive, non-privileged information known or reasonably available to Symantec.
                     20
                          TOPIC NO. 3:
                     21
                                  The preparation and prosecution of the applications for the Patents-in-Suit.
                     22
                          OBJECTIONS TO TOPICS NO. 3:
                     23

                     24           Symantec incorporates each of its General Objections by reference herein. Symantec objects

                     25   to this deposition topic as overbroad and unduly burdensome to the extent that it seeks information

                     26   that is not in Symantec’s possession, custody, or control. Symantec further objects to this deposition

                     27   topic to the extent that is it is vague, overbroad, unduly burdensome, and seeking information not
                     28
                                                                              6
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                            Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 8 of 29


                          reasonably calculated to lead to the discovery of admissible evidence. For example, Symantec
                      1
                          objects to the phrase “preparation and prosecution of the applications” as vague and overbroad.
                      2

                      3   Symantec further objects to this deposition topic to the extent it seeks information protected by the

                      4   attorney-client privilege, work product doctrine, or any other applicable exemption from discovery.

                      5   Subject to and without waiving the General and Specific Objections, Symantec will designate a

                      6   witness or witnesses to testify on its behalf about responsive, non-privileged information known or
                      7   reasonably available to Symantec.
                      8
                          TOPIC NO. 4:
                      9
                                  Your investigation, evaluation or analysis of the validity of any of the Patents-in-Suit.
                     10
                          OBJECTIONS TO TOPIC NO. 4:
                     11
BAKER BOTTS L.L.P.




                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                     12
                          to this deposition topic to the extent is seeks information protected by the attorney-client privilege,
                     13

                     14   work product doctrine, or any other applicable exemption from discovery. Symantec further objects

                     15   to this deposition topic to the extent it seeks to shift the burden of proof to Symantec. Symantec

                     16   further objects to this deposition topic to the extent it calls for premature discovery of its expert’s
                     17   opinions concerning validity. Any facts discovered or opinions developed by Symantec’s experts
                     18
                          will be disclosed in accordance with the Court’s discovery orders. Accordingly, Symantec will not
                     19
                          designate a witness to testify about this topic.
                     20
                          TOPIC NO. 5:
                     21
                                  The design, function, structure and operation, and dates of first offer for sale and first public
                     22
                          use, of the products you allege practice the Patents-in-Suit.
                     23

                     24   OBJECTIONS TO TOPIC NO. 5:

                     25           Symantec incorporates each of its General Objections by reference herein. Symantec objects

                     26   to this deposition topic as overbroad and unduly burdensome to the extent that it seeks information
                     27   that is not in Symantec’s possession, custody, or control. Symantec further objects to this deposition
                     28
                                                                               7
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                            Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 9 of 29


                          topic to the extent is seeks information protected by the attorney-client privilege, work product
                      1
                          doctrine, or any other applicable exemption from discovery. Symantec further objects to this
                      2

                      3   deposition topic to the extent it calls for a legal conclusion. Symantec further objects to this

                      4   deposition topic to the extent it calls for premature discovery of its expert’s opinions concerning

                      5   validity. Any facts discovered or opinions developed by Symantec’s experts will be disclosed in

                      6   accordance with the Court’s discovery orders. Subject to and without waiving the General and
                      7   Specific Objections, Symantec will designate a witness or witnesses to testify on its behalf about
                      8
                          responsive, non-privileged information known or reasonably available to Symantec.
                      9
                          TOPIC NO. 6:
                     10
                                  The documents identified and produced by Symantec pursuant to Patent Local Rule 3-2(a).
                     11
BAKER BOTTS L.L.P.




                          OBJECTIONS TO TOPIC NO. 6:
                     12
                                  Symantec incorporates each of its General Objections by reference herein. Subject to and
                     13

                     14   without waiving the General Objections, Symantec will designate a witness or witnesses to testify on

                     15   its behalf about responsive, non-privileged information known or reasonably available to Symantec.

                     16   TOPIC NO. 7:
                     17           The documents identified and produced by Symantec pursuant to Patent Local Rule 3-2(e).
                     18
                          OBJECTIONS TO TOPIC NO. 7:
                     19
                                  Symantec incorporates each of its General Objections by reference herein. Subject to and
                     20
                          without waiving the General Objections, Symantec will designate a witness or witnesses to testify on
                     21
                          its behalf about responsive, non-privileged information known or reasonably available to Symantec.
                     22
                          TOPIC NO. 8:
                     23

                     24           The marking with the patent number of one or more of the Patents-in-Suit of any products

                     25   you allege practice the Patents-in-Suit, including the documents identified and produced by

                     26   Symantec pursuant to Patent Local Rule 3-2(i).

                     27

                     28
                                                                              8
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 10 of 29


                                  OBJECTIONS TO TOPIC NO. 8:
                      1
                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                      2

                      3   to this deposition topic as overbroad and unduly burdensome to the extent that it seeks information

                      4   that is not in Symantec’s possession, custody, or control. Symantec further objects to this deposition

                      5   topic to the extent is seeks information protected by the attorney-client privilege, work product

                      6   doctrine, or any other applicable exemption from discovery. Symantec further objects to this
                      7   deposition topic to the extent it calls for a legal conclusion. Symantec further objects to this
                      8
                          deposition topic to the extent it calls for premature discovery of its expert’s opinions. Any facts
                      9
                          discovered or opinions developed by Symantec’s experts will be disclosed in accordance with the
                     10
                          Court’s discovery orders. Subject to and without waiving the General and Specific Objections,
                     11
BAKER BOTTS L.L.P.




                          Symantec will designate a witness or witnesses to testify on its behalf about responsive, non-
                     12
                          privileged information known or reasonably available to Symantec.
                     13

                     14   TOPIC NO. 9:

                     15           All assignments of any rights in any of the Patents-in-Suit.

                     16   OBJECTIONS TO TOPIC NO. 9:
                     17           Symantec incorporates each of its General Objections by reference herein. Symantec objects
                     18
                          to this deposition topic as overbroad and unduly burdensome to the extent that it seeks information
                     19
                          that is not in Symantec’s possession, custody, or control. Subject to and without waiving the
                     20
                          General and Specific Objections, Symantec will designate a witness or witnesses to testify on its
                     21
                          behalf about responsive, non-privileged information known or reasonably available to Symantec.
                     22
                          TOPIC NO. 10:
                     23

                     24           The documents identified and produced by Symantec pursuant to Patent Local Rule 3-2(d)

                     25   and 3-2(f).

                     26

                     27

                     28
                                                                              9
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 11 of 29


                          OBJECTIONS TO TOPIC NO. 10:
                      1
                                  Symantec incorporates each of its General Objections by reference herein. Subject to and
                      2

                      3   without waiving the General Objections, Symantec will designate a witness or witnesses to testify on

                      4   its behalf about responsive, non-privileged information known or reasonably available to Symantec.

                      5   TOPIC NO. 11:

                      6           All analyses or assessments by any person of the value of any of the Patents-in-Suit and/or
                      7   any invention claimed therein.
                      8
                          OBJECTIONS TO TOPIC NO. 11:
                      9
                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                     10
                          to this deposition topic as overbroad and unduly burdensome to the extent that it seeks information
                     11
BAKER BOTTS L.L.P.




                          that is not in Symantec’s possession, custody, or control. Symantec further objects to this deposition
                     12
                          topic to the extent it is vague, overbroad, unduly burdensome, and seeking information not
                     13

                     14   reasonably calculated to lead to the discovery of admissible evidence. Symantec further objects to

                     15   this deposition topic to the extent is seeks information protected by the attorney-client privilege,

                     16   work product doctrine, or any other applicable exemption from discovery. Symantec further objects
                     17   to this deposition topic to the extent it calls for premature discovery of its expert’s opinions. Any
                     18
                          facts discovered or opinions developed by Symantec’s experts will be disclosed in accordance with
                     19
                          the Court’s discovery orders. Subject to and without waiving the General and Specific Objections,
                     20
                          Symantec will designate a witness or witnesses to testify on its behalf about responsive, non-
                     21
                          privileged information known or reasonably available to Symantec.
                     22
                          TOPIC NO. 12:
                     23

                     24           The date of first sale and the date of first public use of Symantec’s “The Digital Immune

                     25   System,” and the design, functionality, and operation of “The Digital Immune System” as of those

                     26   dates, and between those dates and June 30, 2003.

                     27

                     28
                                                                              10
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 12 of 29


                          OBJECTIONS TO TOPIC NO. 12:
                      1
                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                      2

                      3   to this deposition topic as overbroad and unduly burdensome to the extent that it seeks information

                      4   that is not in Symantec’s possession, custody, or control. Symantec further objects to this deposition

                      5   topic to the extent it calls for a legal conclusion. Symantec further objects to this deposition topic to

                      6   the extent it calls for premature discovery of its expert’s opinions. Any facts discovered or opinions
                      7   developed by Symantec’s experts will be disclosed in accordance with the Court’s discovery orders.
                      8
                          Subject to and without waiving the General and Specific Objections, Symantec will designate a
                      9
                          witness or witnesses to testify on its behalf about responsive, non-privileged information known or
                     10
                          reasonably available to Symantec.
                     11
BAKER BOTTS L.L.P.




                          TOPIC NO. 13:
                     12
                                  The design, function, structure, and operation of the Lost Profits Products.
                     13

                     14   OBJECTIONS TO TOPIC NO. 13:

                     15           Symantec incorporates each of its General Objections by reference herein. Symantec objects

                     16   to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking
                     17   information not reasonably calculated to lead to the discovery of admissible evidence. Symantec
                     18
                          further objects to this deposition topic to the extent it calls for premature discovery of its expert’s
                     19
                          opinions. Any facts discovered or opinions developed by Symantec’s experts will be disclosed in
                     20
                          accordance with the Court’s discovery orders. Subject to and without waiving the General and
                     21
                          Specific Objections, Symantec will designate a witness or witnesses to testify on its behalf about
                     22
                          responsive, non-privileged information known or reasonably available to Symantec.
                     23

                     24   TOPIC NO. 14:

                     25           Symantec’s design decisions regarding its Lost Profit Products, including why such products

                     26   do not include one or more of the elements recited in the asserted claims of the Patents-in-suit, and

                     27   the costs and benefits of Symantec’s design decisions not to include those elements.
                     28
                                                                               11
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 13 of 29



                      1
                          OBJECTIONS TO TOPIC NO. 14:
                      2

                      3           Symantec incorporates each of its General Objections by reference herein. Symantec objects

                      4   to this deposition topic to the extent is seeks information protected by the attorney-client privilege,

                      5   work product doctrine, or any other applicable exemption from discovery. Symantec further objects

                      6   to this deposition topic to the extent it calls for a legal conclusion. Symantec further objects to this
                      7   deposition topic to the extent it calls for premature discovery of its expert’s opinions. Any facts
                      8
                          discovered or opinions developed by Symantec’s experts will be disclosed in accordance with the
                      9
                          Court’s discovery orders. Subject to and without waiving the General and Specific Objections,
                     10
                          Symantec will designate a witness or witnesses to testify on its behalf about responsive, non-
                     11
BAKER BOTTS L.L.P.




                          privileged information known or reasonably available to Symantec.
                     12
                          TOPIC NO. 15:
                     13

                     14           Symantec’s financial statements, including its statements of operations, profit and loss

                     15   statements, income statements, balance sheets, statements of changes in retained earnings, and

                     16   internal management reports and notes, from 2010 to the present.
                     17   OBJECTIONS TO TOPIC NO. 15:
                     18
                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                     19
                          to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking
                     20
                          information not reasonably calculated to lead to the discovery of admissible evidence. For example,
                     21
                          Symantec objects to the phrase “internal management reports and notes” as vague and overbroad.
                     22
                          Subject to and without waiving the General and Specific Objections, Symantec will designate a
                     23

                     24   witness or witnesses to testify on its behalf about responsive, non-privileged information known or

                     25   reasonably available to Symantec.

                     26

                     27

                     28
                                                                              12
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 14 of 29



                      1
                          TOPIC NO. 16:
                      2

                      3           Symantec’s sales, revenues, costs and profits or losses relating to Symantec’s sale, lease or

                      4   other distribution of the Lost Profit Products from 2010 to the present, and the methods utilized by

                      5   Symantec in accounting for its revenues, costs and profits.

                      6   OBJECTIONS TO TOPIC NO. 16:
                      7           Symantec incorporates each of its General Objections by reference herein. Symantec objects
                      8
                          to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking
                      9
                          information not reasonably calculated to lead to the discovery of admissible evidence. Subject to
                     10
                          and without waiving the General and Specific Objections, Symantec will designate a witness or
                     11
BAKER BOTTS L.L.P.




                          witnesses to testify on its behalf about responsive, non-privileged information known or reasonably
                     12
                          available to Symantec.
                     13

                     14   TOPIC NO. 17:

                     15           Symantec’s Salesforce.com or other customer relationship management records relating to

                     16   the Lost Profits Products.
                     17   OBJECTIONS TO TOPIC NO. 17:
                     18
                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                     19
                          to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking
                     20
                          information not reasonably calculated to lead to the discovery of admissible evidence. For example,
                     21
                          Symantec objects to the phrase “customer relationship management records” as vague and
                     22
                          overbroad. Subject to and without waiving the General and Specific Objections, Symantec will
                     23

                     24   designate a witness or witnesses to testify on its behalf about responsive, non-privileged information

                     25   known or reasonably available to Symantec.

                     26

                     27

                     28
                                                                             13
                                            Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 15 of 29


                          TOPIC NO. 18:
                      1
                                  Symantec’s documentation of its sales and sales opportunities for the Lost Profits Products,
                      2

                      3   including without limitation Symantec’s documentation of the entity or entities against which it is

                      4   competing for a sales opportunity and Symantec’s documentation of its understanding of the reasons

                      5   for any sales win or loss.

                      6   OBJECTIONS TO TOPIC NO. 18:
                      7           Symantec incorporates each of its General Objections by reference herein. Symantec objects
                      8
                          to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking
                      9
                          information not reasonably calculated to lead to the discovery of admissible evidence. For example,
                     10
                          Symantec objects to the phrase “entity or entities” as vague and overbroad. Subject to and without
                     11
BAKER BOTTS L.L.P.




                          waiving the General and Specific Objections, Symantec will designate a witness or witnesses to
                     12
                          testify on its behalf about responsive, non-privileged information known or reasonably available to
                     13

                     14   Symantec.

                     15   TOPIC NO. 19:

                     16           Symantec’s sales and marketing strategies and efforts for the Lost Profits Products, including
                     17   Symantec’s strategies and initiatives to persuade customers to purchase Symantec products rather
                     18
                          than Zscaler products or Other Products.
                     19
                          OBJECTIONS TO TOPIC NO. 19:
                     20
                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                     21
                          to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking
                     22
                          information not reasonably calculated to lead to the discovery of admissible evidence. For example,
                     23

                     24   Symantec objects to the phrase “Other Products” as vague and overbroad. Subject to and without

                     25   waiving the General and Specific Objections, Symantec will designate a witness or witnesses to

                     26   testify on its behalf about responsive, non-privileged information known or reasonably available to

                     27   Symantec.
                     28
                                                                            14
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 16 of 29


                          TOPIC NO. 20:
                      1
                                 Sales of Lost Profits Products in competition with Zscaler, including sales wins and losses by
                      2

                      3   Symantec against Zscaler and Symantec’s understanding of the reasons therefor.

                      4   OBJECTIONS TO TOPIC NO. 20:

                      5          Symantec incorporates each of its General Objections by reference herein. Symantec objects

                      6   to this deposition topic as overbroad and unduly burdensome to the extent that it seeks information
                      7   that is not in Symantec’s possession, custody, or control. Subject to and without waiving the
                      8
                          General and Specific Objections, Symantec will designate a witness or witnesses to testify on its
                      9
                          behalf about responsive, non-privileged information known or reasonably available to Symantec.
                     10
                          TOPIC NO. 21:
                     11
BAKER BOTTS L.L.P.




                                 Sales of Lost Profit Products in competition with Other Products, including sales wins and
                     12
                          losses by Symantec against Other Products and Symantec’s understanding of the reasons therefor.
                     13

                     14   OBJECTIONS TO TOPIC NO. 21:

                     15          Symantec incorporates each of its General Objections by reference herein. Symantec objects

                     16   to this deposition topic as overbroad and unduly burdensome to the extent that it seeks information
                     17   that is not in Symantec’s possession, custody, or control. Symantec further objects to this deposition
                     18
                          topic to the extent it is vague, overbroad, unduly burdensome, and seeking information not
                     19
                          reasonably calculated to lead to the discovery of admissible evidence. For example, Symantec
                     20
                          objects to the phrase “Other Products” as vague and overbroad. Subject to and without waiving the
                     21
                          General and Specific Objections, Symantec will designate a witness or witnesses to testify on its
                     22
                          behalf about responsive, non-privileged information known or reasonably available to Symantec.
                     23

                     24   TOPIC NO. 22:

                     25          Symantec’s understanding of its competitors and the competitive landscape for each Lost

                     26   Profit Product.

                     27

                     28
                                                                            15
                                            Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 17 of 29


                          OBJECTIONS TO TOPIC NO. 22:
                      1
                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                      2

                      3   to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking

                      4   information not reasonably calculated to lead to the discovery of admissible evidence. For example,

                      5   Symantec objects to the phrases “competitors” and “competitive landscape” as vague and overbroad.

                      6   Subject to and without waiving the General and Specific Objections, Symantec will designate a
                      7   witness or witnesses to testify on its behalf about responsive, non-privileged information known or
                      8
                          reasonably available to Symantec.
                      9
                          TOPIC NO. 23:
                     10
                                  Symantec’s understanding of the market share of each Lost Profit Product between 2015 and
                     11
BAKER BOTTS L.L.P.




                          the present.
                     12
                          OBJECTIONS TO TOPIC NO. 23:
                     13

                     14           Symantec incorporates each of its General Objections by reference herein. Subject to and

                     15   without waiving the General Objections, Symantec will designate a witness or witnesses to testify on

                     16   its behalf about responsive, non-privileged information known or reasonably available to Symantec.
                     17   TOPIC NO. 24:
                     18
                                  Symantec’s forecasts and targets for sales, profit, or market share of the Lost Profits
                     19
                          Products.
                     20
                          OBJECTIONS TO TOPIC NO. 24:
                     21
                                  Symantec incorporates each of its General Objections by reference herein. Subject to and
                     22
                          without waiving the General Objections, Symantec will designate a witness or witnesses to testify on
                     23

                     24   its behalf about responsive, non-privileged information known or reasonably available to Symantec.

                     25

                     26

                     27

                     28
                                                                             16
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 18 of 29


                          TOPIC NO. 25:
                      1
                                  Symantec’s efforts to develop entirely cloud-based network security products, including
                      2

                      3   Symantec’s Web Security Service, including the scope and timing of such efforts, the business and

                      4   technical reasons for such efforts, and Symantec’s assessments of the progress of such efforts.

                      5   OBJECTIONS TO TOPIC NO. 25:

                      6           Symantec incorporates each of its General Objections by reference herein. Symantec objects
                      7   to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking
                      8
                          information not reasonably calculated to lead to the discovery of admissible evidence. For example,
                      9
                          Symantec objects to the phrase “entirely cloud-based network security products” as vague and
                     10
                          overbroad. Symantec further objects to this deposition topic to the extent it calls for premature
                     11
BAKER BOTTS L.L.P.




                          discovery of its expert’s opinions. Any facts discovered or opinions developed by Symantec’s
                     12
                          experts will be disclosed in accordance with the Court’s discovery orders. Subject to and without
                     13

                     14   waiving the General and Specific Objections, Symantec will designate a witness or witnesses to

                     15   testify on its behalf about responsive, non-privileged information known or reasonably available to

                     16   Symantec.
                     17   TOPIC NO. 26:
                     18
                                  Symantec’s knowledge and understanding of the features or other attributes of the Lost Profit
                     19
                          Products that drive customer demand for the Lost Profits Products.
                     20
                          OBJECTIONS TO TOPIC NO. 26:
                     21
                                  Symantec incorporates each of its General Objections by reference herein. Subject to and
                     22
                          without waiving the General Objections, Symantec will designate a witness or witnesses to testify on
                     23

                     24   its behalf about responsive, non-privileged information known or reasonably available to Symantec.

                     25   TOPIC NO. 27:

                     26           The acquisition of Blue Coat Systems, Inc. by Symantec Corporation, including but not

                     27   limited to (i) the reasons for the acquisition, (ii) the terms and conditions of the acquisition, (iii)
                     28
                                                                               17
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 19 of 29


                          Symantec’s valuation of the assets, including patents and other intellectual property, acquired
                      1
                          through the acquisition.
                      2

                      3   OBJECTIONS TO TOPIC NO. 27:

                      4           Symantec incorporates each of its General Objections by reference herein. Symantec objects

                      5   to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking

                      6   information not reasonably calculated to lead to the discovery of admissible evidence. Symantec
                      7   further objects to this deposition topic to the extent it calls for premature discovery of its expert’s
                      8
                          opinions. Any facts discovered or opinions developed by Symantec’s experts will be disclosed in
                      9
                          accordance with the Court’s discovery orders. Subject to and without waiving the General and
                     10
                          Specific Objections, Symantec will designate a witness or witnesses to testify on its behalf about
                     11
BAKER BOTTS L.L.P.




                          responsive, non-privileged information known or reasonably available to Symantec.
                     12
                          TOPIC NO. 28:
                     13

                     14           Symantec’s communications with its customers, distributors, resellers or potential customers,

                     15   distributors, or resellers concerning Zscaler, Zscaler’s products, or this litigation.

                     16   OBJECTIONS TO TOPIC NO. 28:
                     17           Symantec incorporates each of its General Objections by reference herein. Symantec objects
                     18
                          to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking
                     19
                          information not reasonably calculated to lead to the discovery of admissible evidence. Subject to
                     20
                          and without waiving the General and Specific Objections, Symantec will designate a witness or
                     21
                          witnesses to testify on its behalf about responsive, non-privileged information known or reasonably
                     22
                          available to Symantec.
                     23

                     24   TOPIC NO. 29:

                     25           The origins, purpose, operations, and staffing of Symantec’s “Beat Zscaler War Room.”

                     26

                     27

                     28
                                                                               18
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 20 of 29


                          OBJECTIONS TO TOPIC NO. 29:
                      1
                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                      2

                      3   to this deposition topic to the extent is seeks information protected by the attorney-client privilege,

                      4   work product doctrine, or any other applicable exemption from discovery. Subject to and without

                      5   waiving the General and Specific Objections, Symantec will designate a witness or witnesses to

                      6   testify on its behalf about responsive, non-privileged information known or reasonably available to
                      7   Symantec.
                      8
                          TOPIC NO. 30:
                      9
                                  Symantec’s plans, programs, or other initiatives to reach feature parity with Zscaler and/or to
                     10
                          beat Zscaler, including as referenced in the April 2016 document entitled “Zscaler Competitive
                     11
BAKER BOTTS L.L.P.




                          Analysis” (SYM0024005).
                     12
                          OBJECTIONS TO TOPIC NO. 30:
                     13

                     14           Symantec incorporates each of its General Objections by reference herein. Symantec objects

                     15   to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking

                     16   information not reasonably calculated to lead to the discovery of admissible evidence. Symantec
                     17   further objects to Zscaler’s mischaracterization of SYM0024005, which recites neither “parity” nor
                     18
                          “feature parity.” Symantec further objects to this deposition topic to the extent is seeks information
                     19
                          protected by the attorney-client privilege, work product doctrine, or any other applicable exemption
                     20
                          from discovery. Subject to and without waiving the General and Specific Objections, Symantec will
                     21
                          designate a witness or witnesses to testify on its behalf about responsive, non-privileged information
                     22
                          known or reasonably available to Symantec.
                     23

                     24   TOPIC NO. 31:

                     25           Symantec’s ability and capacity to manufacture the Lost Profits Products during the time

                     26   period for which Symantec seeks lost profits in this action.

                     27

                     28
                                                                              19
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 21 of 29


                          OBJECTIONS TO TOPIC NO. 31:
                      1
                                  Symantec incorporates each of its General Objections by reference herein. Subject to and
                      2

                      3   without waiving the General Objections, Symantec will designate a witness or witnesses to testify on

                      4   its behalf about responsive, non-privileged information known or reasonably available to Symantec.

                      5   TOPIC NO. 32:

                      6           Symantec’s ability and capacity to provide a cloud-based security service with the features
                      7   and functionality offered by the Zscaler Products during the time period for which Symantec seeks
                      8
                          lost profits in this action.
                      9
                          OBJECTIONS TO TOPIC NO. 32:
                     10
                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                     11
BAKER BOTTS L.L.P.




                          to this deposition topic as overbroad and unduly burdensome to the extent that it seeks information
                     12
                          that is not in Symantec’s possession, custody, or control. Symantec further objects to this deposition
                     13

                     14   topic to the extent it is vague, overbroad, unduly burdensome, and seeking information not

                     15   reasonably calculated to lead to the discovery of admissible evidence. For example, Symantec

                     16   objects to the phrases “cloud-based security service” and “features and functionalities offered by the
                     17   Zscaler Products” as vague and overbroad. Subject to and without waiving the General and Specific
                     18
                          Objections, Symantec will designate a witness or witnesses to testify on its behalf about responsive,
                     19
                          non-privileged information known or reasonably available to Symantec.
                     20
                          TOPIC NO. 33:
                     21
                                  Symantec’s knowledge of Zscaler and Zscaler’s products, including when and how
                     22
                          Symantec first learned of Zscaler.
                     23

                     24   OBJECTIONS TO TOPIC NO. 33:

                     25           Symantec incorporates each of its General Objections by reference herein. Symantec objects

                     26   to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking

                     27   information not reasonably calculated to lead to the discovery of admissible evidence. For example,
                     28
                                                                             20
                                              Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                  Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 22 of 29


                          Symantec objects to the phrases “Zscaler” and “Zscaler’s products” as vague and overbroad.
                      1
                          Symantec further objects to this deposition topic to the extent is seeks information protected by the
                      2

                      3   attorney-client privilege, work product doctrine, or any other applicable exemption from discovery.

                      4   Subject to and without waiving the General and Specific Objections, Symantec will designate a

                      5   witness or witnesses to testify on its behalf about responsive, non-privileged information known or

                      6   reasonably available to Symantec.
                      7   TOPIC NO. 34:
                      8
                                  Symantec’s knowledge or analysis of the products or product development efforts of Zscaler,
                      9
                          including, but not limited to, any competitive testing, analysis or evaluation of Zscaler’s products
                     10
                          and any efforts by Symantec to gather competitive intelligence concerning Zscaler.
                     11
BAKER BOTTS L.L.P.




                          OBJECTIONS TO TOPIC NO. 34:
                     12
                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                     13

                     14   to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking

                     15   information not reasonably calculated to lead to the discovery of admissible evidence. For example,

                     16   Symantec objects to the phrases “products or product development efforts” and “competitive
                     17   intelligence” as vague and overbroad. Subject to and without waiving the General and Specific
                     18
                          Objections, Symantec will designate a witness or witnesses to testify on its behalf about responsive,
                     19
                          non-privileged information known or reasonably available to Symantec.
                     20
                          TOPIC NO. 35:
                     21
                                  Symantec’s evaluation or assessment of acquiring, investing in or otherwise entering into
                     22
                          any business partnership or relationship with Zscaler.
                     23

                     24   OBJECTIONS TO TOPIC NO. 35:

                     25           Symantec incorporates each of its General Objections by reference herein. Symantec objects

                     26   to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking

                     27   information not reasonably calculated to lead to the discovery of admissible evidence. For example,
                     28
                                                                             21
                                            Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 23 of 29


                          Symantec objects to the phrases “evaluation or assessment” and “business partnership or
                      1
                          relationship” as vague and overbroad. Subject to and without waiving the General and Specific
                      2

                      3   Objections, Symantec will designate a witness or witnesses to testify on its behalf about responsive,

                      4   non-privileged information known or reasonably available to Symantec.

                      5   TOPIC NO. 36:

                      6           Symantec’s Technology Enabled Program, and the terms, conditions and circumstances of
                      7   Zscaler’s participation in that program.
                      8
                          OBJECTIONS TO TOPIC NO. 36:
                      9
                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                     10
                          to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking
                     11
BAKER BOTTS L.L.P.




                          information not reasonably calculated to lead to the discovery of admissible evidence. Subject to
                     12
                          and without waiving the General and Specific Objections, Symantec will designate a witness or
                     13

                     14   witnesses to testify on its behalf about responsive, non-privileged information known or reasonably

                     15   available to Symantec.

                     16   TOPIC NO. 37:
                     17           Symantec’s patent licensing policies and practices.
                     18
                          OBJECTIONS TO TOPIC NO. 37:
                     19
                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                     20
                          to this deposition topic to the extent is seeks information protected by the attorney-client privilege,
                     21
                          work product doctrine, or any other applicable exemption from discovery. Subject to and without
                     22
                          waiving the General and Specific Objections, Symantec will designate a witness or witnesses to
                     23

                     24   testify on its behalf about responsive, non-privileged information known or reasonably available to

                     25   Symantec.

                     26

                     27

                     28
                                                                              22
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 24 of 29


                          TOPIC NO. 38:
                      1
                                  Symantec’s patent licenses for secure web gateway, firewall, data loss prevention (“DLP”),
                      2

                      3   malware detection, and anti-virus-related technologies.

                      4   OBJECTIONS TO TOPIC NO. 38:

                      5           Symantec incorporates each of its General Objections by reference herein. Symantec objects

                      6   to this deposition topic to the extent is seeks information protected by the attorney-client privilege,
                      7   work product doctrine, or any other applicable exemption from discovery. Subject to and without
                      8
                          waiving the General and Specific Objections, Symantec will designate a witness or witnesses to
                      9
                          testify on its behalf about responsive, non-privileged information known or reasonably available to
                     10
                          Symantec.
                     11
BAKER BOTTS L.L.P.




                          TOPIC NO. 39:
                     12
                                  Symantec’s licenses and proposed licenses to any of the Patents-in-Suit (including any
                     13

                     14   portfolio or other multi-patent licenses including or encompassing any of the Patents-in-Suit),

                     15   including (i) the terms and conditions of any existing licenses to any of the Patents-in-Suit, and (ii)

                     16   any and all attempts to license, individually or as part of a group or collection of patents, any of the
                     17   Patents-in-Suit.
                     18
                          OBJECTIONS TO TOPIC NO. 39:
                     19
                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                     20
                          to this deposition topic to the extent is seeks information protected by the attorney-client privilege,
                     21
                          work product doctrine, or any other applicable exemption from discovery. Subject to and without
                     22
                          waiving the General and Specific Objections, Symantec will designate a witness or witnesses to
                     23

                     24   testify on its behalf about responsive, non-privileged information known or reasonably available to

                     25   Symantec.

                     26

                     27

                     28
                                                                              23
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 25 of 29


                          TOPIC NO. 40:
                      1
                                  The documents identified and produced by Symantec pursuant to Patent Local Rule 3-2(g)
                      2

                      3   and 3-2(h).

                      4   OBJECTIONS TO TOPIC NO. 40:

                      5           Symantec incorporates each of its General Objections by reference herein. Subject to and

                      6   without waiving the General Objections, Symantec will designate a witness or witnesses to testify on
                      7   its behalf about responsive, non-privileged information known or reasonably available to Symantec.
                      8
                          TOPIC NO. 41:
                      9
                                  Symantec’s pricing of its Lost Profits Products.
                     10
                          OBJECTIONS TO TOPIC NO. 41:
                     11
BAKER BOTTS L.L.P.




                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                     12
                          to this deposition topic to the extent is seeks information protected by the attorney-client privilege,
                     13

                     14   work product doctrine, or any other applicable exemption from discovery. Subject to and without

                     15   waiving the General and Specific Objections, Symantec will designate a witness or witnesses to

                     16   testify on its behalf about responsive, non-privileged information known or reasonably available to
                     17   Symantec.
                     18
                          TOPIC NO. 42:
                     19
                                  Symantec’s knowledge, assessment, or development of technological alternatives to the
                     20
                          inventions claimed in the Patents-in-Suit.
                     21
                          OBJECTIONS TO TOPIC NO. 42:
                     22
                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                     23

                     24   to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking

                     25   information not reasonably calculated to lead to the discovery of admissible evidence. For example,

                     26   Symantec objects to the phrase “technological alternatives” as vague and overbroad. Symantec

                     27   further objects to this deposition topic to the extent it calls for a legal conclusion. Subject to and
                     28
                                                                              24
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 26 of 29


                          without waiving the General and Specific Objections, Symantec will designate a witness or
                      1
                          witnesses to testify on its behalf about responsive, non-privileged information known or reasonably
                      2

                      3   available to Symantec.

                      4   TOPIC NO. 43:

                      5           Sergio Nesti, Nick Kael, and Pooja Deshmukh’s employment at Symantec, including their

                      6   roles and responsibilities with respect to the inventions claimed in the Patents-in-Suit and the
                      7   products that you allege practice the Patents-in-Suit.
                      8
                          OBJECTIONS TO TOPIC NO. 43:
                      9
                                  Symantec incorporates each of its General Objections by reference herein. Subject to and
                     10
                          without waiving the General Objections, Symantec will designate a witness or witnesses to testify on
                     11
BAKER BOTTS L.L.P.




                          its behalf about responsive, non-privileged information known or reasonably available to Symantec.
                     12
                          TOPIC NO. 44:
                     13

                     14           Symantec’s policies and practices concerning the designation of documents or information as

                     15   confidential and the storage and dissemination of such documents or information.

                     16   OBJECTIONS TO TOPIC NO. 44:
                     17           Symantec incorporates each of its General Objections by reference herein. Symantec objects
                     18
                          to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking
                     19
                          information not reasonably calculated to lead to the discovery of admissible evidence. Subject to
                     20
                          and without waiving the General and Specific Objections, Symantec will designate a witness or
                     21
                          witnesses to testify on its behalf about responsive, non-privileged information known or reasonably
                     22
                          available to Symantec.
                     23

                     24   TOPIC NO. 45:

                     25           Symantec’s policies and procedures relating to document retention and destruction, including

                     26   Symantec’s policies and practices relating to litigation holds.

                     27

                     28
                                                                             25
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 27 of 29


                          OBJECTIONS TO TOPIC NO. 45:
                      1
                                  Symantec incorporates each of its General Objections by reference herein. Symantec objects
                      2

                      3   to this deposition topic to the extent it is vague, overbroad, unduly burdensome, and seeking

                      4   information not reasonably calculated to lead to the discovery of admissible evidence. Symantec

                      5   further objects to this deposition topic to the extent is seeks information protected by the attorney-

                      6   client privilege, work product doctrine, or any other applicable exemption from discovery. Subject
                      7   to and without waiving the General and Specific Objections, Symantec will designate a witness or
                      8
                          witnesses to testify on its behalf about responsive, non-privileged information known or reasonably
                      9
                          available to Symantec.
                     10
                          TOPIC NO. 46:
                     11
BAKER BOTTS L.L.P.




                                  Symantec’s preservation of and search for documents responsive to Zscaler’s document
                     12
                          requests in this action.
                     13

                     14   OBJECTIONS TO TOPIC NO. 46:

                     15           Symantec incorporates each of its General Objections by reference herein. Symantec objects

                     16   to this deposition topic to the extent is seeks information protected by the attorney-client privilege,
                     17   work product doctrine, or any other applicable exemption from discovery. Subject to and without
                     18
                          waiving the General and Specific Objections, Symantec will designate a witness or witnesses to
                     19
                          testify on its behalf about responsive, non-privileged information known or reasonably available to
                     20
                          Symantec.
                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                                                              26
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 28 of 29



                      1   Dated: April 4, 2019                         Respectfully submitted,

                      2                                                 BAKER BOTTS L.L.P.
                      3                                                  /s/ James C. Williams
                                                                        Kurt M. Pankratz (SBN 24013291) (Pro Hac Vice)
                      4                                                 kurt.pankratz@bakerbotts.com
                                                                        Chad C. Walters (SBN 24034730) (Pro Hac Vice)
                      5                                                 chad.walters@bakerbotts.com
                                                                        James Williams (SBN 24075284) (Pro Hac Vice)
                      6
                                                                        james.williams@bakerbotts.com
                      7                                                 Morgan Grissum (SBN 24084387) (Pro Hac Vice)
                                                                        morgan.grissum@bakerbotts.com
                      8                                                 Harrison Rich (SBN 24083730) (Pro Hac Vice)
                                                                        harrison.rich@bakerbotts.com
                      9                                                 Morgan Grissum (SBN 24084387) (Pro Hac Vice)
                                                                        morgan.grissum@bakerbotts.com
                     10                                                 Bryan Parrish (SBN 24089039) (Pro Hac Vice)
                                                                        bryan.parrish@bakerbotts.com
                     11
BAKER BOTTS L.L.P.




                                                                        Casey L. Shomaker (SBN 24110359) (Pro Hac Vice)
                     12                                                 casey.shomaker@bakerbotts.com

                     13
                                                                        2001 Ross Avenue, Suite 900
                     14                                                 Dallas, TX 75201
                                                                        Tel: (214) 953-6500
                     15                                                 Fax: (214) 953-6503

                     16                                                 Wayne O. Stacy (SBN 341579)
                                                                        wayne.stacy@bakerbotts.com
                     17                                                 101 California Street, Suite 3600
                                                                        San Francisco, CA 94111
                     18                                                 Tel: (415) 291-6206
                                                                        Fax: (415) 291-6306
                     19
                                                                        Jennifer C. Tempesta (SBN 4397089) (Pro Hac Vice)
                     20                                                 jennifer.tempesta@bakerbotts.com
                                                                        30 Rockefeller Plaza
                     21                                                 New York, NY 10112
                                                                        Tel: (212) 408-2500
                     22                                                 Fax: (212) 408-2501

                     23                                                 Attorneys for Plaintiff
                                                                        SYMANTEC CORPORATION
                     24

                     25

                     26

                     27

                     28
                                                                          27
                                           Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                               Case: 3:17-cv-04426-JST
                           Case 3:17-cv-04426-JST Document 249 Filed 04/04/19 Page 29 of 29


                                                                 PROOF OF SERVICE
                      1
                                  I, Celeste Jones, am employed at Baker Botts L.L.P. I am over the age of eighteen years old
                      2
                          and not a party to the within action. My business address is 2001 Ross Avenue, Suite 900, Dallas,
                      3
                          TX 75201.
                      4           On April 4, 2019, I served a copy of the below-listed document(s) described as:
                      5
                                  SYMANTEC’S OBJECTIONS TO ZSCALER’S NOTICE OF DEPOSITION TO
                                  SYMANTEC
                      6

                      7                  BY E-MAIL: I caused the document(s) to be served electronically on the persons at
                          the electronic notification addresses listed below.
                      8
                          Robert A Van Nest                                ZSCALER-KVN@keker.com
                      9   Leo L. Lam
                          Matthew M. Werdegar
                     10   Justina Sessions
                          Bailey Heaps
                     11
BAKER BOTTS L.L.P.




                          David J. Rosen
                          Neha Mehta
                     12   Anna Porto
                     13   KEKER, VAN NEST & PETERS LLP
                          633 Battery Street
                     14   San Francisco, CA 94111-1809
                     15
                                  I declare under penalty of perjury under the laws of the State of California that the foregoing
                     16
                          is true and correct.
                     17
                                  Executed on April 4, 2019, at Dallas, TX 75201.
                     18

                     19                                                           /s/ Celeste Jones
                                                                                  Celeste Jones
                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                                                             28
                                             Symantec’s Objections to Zscaler’s Notice of Deposition to Symantec
                                                                 Case: 3:17-cv-04426-JST
